             Case 5:21-cv-03626-KSM Document 6 Filed 08/25/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL CORTEZ,                                :
    Plaintiff,                                 :
                                               :
        v.                                     :       CIVIL ACTION NO. 21-CV-3626
                                               :
BERKS COUNTY                                   :
SHIEIFFS OFFICE                                :
     Defendants.                               :

                                              ORDER

        AND NOW, this the 25th day of August, 2021, upon consideration of Plaintiff Michael

Cortez’s Motion to Proceed In Forma Pauperis (Doc. No. 1), his Prisoner Trust Fund Account

Statement (Doc. No. 3), and his pro se Complaint (Doc. No. 2), it is ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Michael Cortez, #2002-1856, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Berks County Jail System or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Cortez’s inmate account; or (b) the

average monthly balance in Cortez’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Cortez’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Cortez’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.
             Case 5:21-cv-03626-KSM Document 6 Filed 08/25/21 Page 2 of 4




        3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Berks County Jail System.

        4.      The Complaint is DEEMED filed.

        5.      The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

        6.      Cortez may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Cortez’s claims against each defendant. The amended complaint must also provide

as much identifying information for the defendants as possible. Cortez may refer to a defendant

by last name only if that is the only identifying information possessed. If Cortez wishes to name

individuals for whom he does not have any identifying information, he may refer to those

individuals as John Doe #1, John Doe #2, etc.1 The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting his amended complaint, Cortez should be mindful of the Court’s reasons

for dismissing the claims in his initial Complaint as explained in the Court’s Memorandum.

Upon the filing of an amended complaint, the Clerk shall not make service until so ORDERED

by the Court.




1
 Without the name of at least one individual or entity, however, the Court may be unable to direct service
of any amended complaint that Cortez may file.

                                                    2
             Case 5:21-cv-03626-KSM Document 6 Filed 08/25/21 Page 3 of 4




        7.      The Clerk of Court is DIRECTED to send Cortez a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Cortez may use this form to file his amended complaint if he chooses to do so.2

        8.      If Cortez does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

        9.      If Cortez fails to file any response to this Order, the Court will conclude that

Cortez intends to stand on his Complaint and will issue a final order dismissing this case.3 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be


2
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
3
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984),
is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See Weber,
939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals under
Federal Rule of Civil Procedure 41(b) for failure to comply with a court order, which require assessment
of the Poulis factors); see also Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per curiam).

                                                    3
           Case 5:21-cv-03626-KSM Document 6 Filed 08/25/21 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                                 BY THE COURT:


                                                 /s/ Karen Spencer Marston
                                                 KAREN SPENCER MARSTON, J.




Indeed, an analysis under Poulis is not required when a plaintiff willfully abandons the case or makes
adjudication impossible, as would be the case when a plaintiff opts not to amend his complaint, leaving
the case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017)
(per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon the case,
or where the plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.
171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors in cases
where a party willfully abandons her case or otherwise makes adjudication of the matter impossible.”
(citing cases)).

                                                    4
